Steuer, J.
By this proceeding the petitioners seek to get back from their attorney certain papers upon which the attorney claims a general lien. The petitioners offer security in the form of a surety company bond for the entire amount of the fees claimed by the attorney. Under these circumstances the court has ample power to direct that the documents be turned over. (Robinson v. Rogers, 237 N. Y. 467.) The objections raised are that the papers will be exhibits in a pending action by the attorney for his services and the attorney is fearful of their being lost if they pass out of his possession. The respondent can obviate the danger by making photostats of such papers as he deems important. The respondent also claims that in an investigation he made informal assurance to the district attorney that he would keep these papers. He can reheve himself of any embarrassment in this respect by notifying that official that the papers are shortly to leave his possession and thereby put that office on notice so that whatever steps are desirable may be taken.
The order should provide that the bond be given and should be for the recovery of whatever judgment may be had in the attorney’s action, including interest and costs, and against any of the defendants therein sued. The order should further provide that the bond should be tendered and the documents delivered three days after the service of the order.
Settle order accordingly.